     Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 1 of 82 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


AKEBIA THERAPEUTICS, INC. and OTSUKA
AMERICA PHARMACEUTICAL, INC.,

                               Plaintiffs,

v.                                                         Civil Action No. _______

FIBROGEN, INC. and ASTRAZENECA AB,

                               Defendants.



                    COMPLAINT FOR DECLARATORY JUDGMENT
                  OF PATENT INVALIDITY AND NONINFRINGEMENT

        Plaintiffs Akebia Therapeutics, Inc. (“Akebia”) and Otsuka America Pharmaceutical, Inc.

(“Otsuka America”) (collectively, “Plaintiffs”), by their undersigned counsel, bring this action

against Defendants FibroGen, Inc. (“FibroGen”) and AstraZeneca AB (“AstraZeneca”)

(collectively, “Defendants”) to obtain a declaratory judgment that the claims of the following

patents are invalid and not infringed: U.S. Patent Nos. 8,318,703 (“’703 patent”), 8,466,172

(“’172 patent), 8,614,204 (“’204 patent”), 9,920,011 (“’011 patent”), 8,629,131 (“’131 patent”),

8,604,012 (“’012 patent”), 8,609,646 (“’646 patent”), 8,604,013 (“’013 patent”), 10,626,090

(“’090 patent”), 10,894,774 (“’774 patent”), 10,882,827 (“’827 patent”), and 10,927,081 (“’081

patent”) (collectively, the “patents-in-suit”).

                                   NATURE OF THE ACTION

        1.     Millions of Americans suffer from chronic kidney disease (“CKD”). CKD is a

debilitating and often fatal condition characterized by a gradual loss of kidney function over

time. This loss of kidney function leads to other health complications in CKD patients. One



                                                  1
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 2 of 82 PageID #: 2




common complication is anemia, which is a condition in which a person does not have enough

healthy red blood cells.

        2.      Akebia is a leading innovative pharmaceutical company focused on developing

treatments for patients with kidney disease. Akebia has developed the drug vadadustat to treat

anemia associated with CKD.

        3.      Vadadustat is a hypoxia-inducible factor prolyl hydroxylase inhibitor (“HIF-

PHI”). Vadadustat works by mimicking the physiological effect of altitude on oxygen

availability, which stimulates the production of red blood cells.

        4.      Akebia has completed Phase 3 clinical trials for vadadustat, which have

demonstrated the efficacy and safety of the drug as a treatment for anemia associated with CKD

in dialysis patients.

        5.      On March 29, 2021, Akebia filed a New Drug Application with the U.S. Food and

Drug Administration (“FDA”), seeking approval to market vadadustat in the United States for

the treatment of anemia associated with CKD in adults on dialysis and not on dialysis. Upon

FDA approval, Akebia and Otsuka America will together commercialize vadadustat in the

United States, including in this District, for its approved indication(s).

        6.      The current standard of care for anemia associated with CKD involves the use of

injectable medicines or blood transfusions. By contrast, vadadustat is an orally-administered

tablet taken once per day. If approved by the FDA, vadadustat will represent a significant

advance in patient care and convenience for those suffering from anemia associated with CKD.

        7.      FibroGen is a pharmaceutical company that is developing a different HIF-PHI

called roxadustat. Roxadustat and vadadustat are both orally-administered HIF-PHIs that are

being developed as treatments for anemia associated with CKD.



                                                  2
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 3 of 82 PageID #: 3




       8.      Upon information and belief, FibroGen has exclusively licensed certain rights to

commercialize roxadustat in the United States to AstraZeneca. Upon information and belief,

Defendants have sought FDA approval to market roxadustat in the United States, including in

this District, but the FDA has not yet completed its review of that application.

       9.      FibroGen holds several patents relating to HIF-PHIs. FibroGen’s patents include

claims to unduly broad methods of using vast genera encompassing countless compounds, in an

apparent effort to close the field of HIF-PHIs to competition. Each of FibroGen’s patents,

however, contains only a limited disclosure of testing for a handful of compounds. Each of

FibroGen’s patents thus falls far short of describing or enabling the use of all HIF-PHIs or the

vast genera for the claimed uses.

       10.     FibroGen’s patents do not describe or enable vadadustat, and FibroGen has no

valid patent claim that covers vadadustat or its use. Moreover, during prosecution of certain of

its patents, FibroGen has distinguished the use of HIF-PHIs to treat anemia associated with CKD

in order to obtain allowance of its patent claims directed to the use of HIF-PHIs to treat anemia

of chronic disease.

       11.     Although FibroGen did not discover or develop vadadustat—and roxadustat has a

different chemical structure from vadadustat—FibroGen has sought to use its patents related to

HIF-PHIs to stifle competition by vadadustat. For example, the exclusive licensee of FibroGen’s

patents related to HIF-PHIs in the United Kingdom filed an infringement action against Akebia

and Otsuka Pharmaceutical Co., Ltd., in the United Kingdom in 2019 that asserted that the use of

vadadustat will infringe the European counterparts to the patents-in-suit. In a decision rendered

in April 2020, the United Kingdom’s High Court of Justice declared five of six FibroGen patents

litigated to judgment invalid and a sixth patent not infringed. Akebia and FibroGen have also



                                                 3
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 4 of 82 PageID #: 4




been engaged in legal proceedings in various other jurisdictions around the world relating to

FibroGen’s patents relating to HIF-PHIs, which have resulted in FibroGen’s broad genus claims

being declared invalid or in FibroGen making narrowing amendments to its patents. FibroGen

has focused its recent patent prosecution on obtaining patents that purport to be directed to the

treatment of anemia associated with CKD, confirming FibroGen’s intent to use its patents to try

to stifle competition in this area. Indeed, certain claims of FibroGen’s recently issued patents do

not even cover roxadustat, which confirms FibroGen’s strategy to extend its patent rights far

beyond anything that FibroGen can purport to have invented.

       12.     Upon information and belief, AstraZeneca is the exclusive licensee of FibroGen’s

patents relating to HIF-PHIs in the United States. Upon information and belief, AstraZeneca has

rights to assert FibroGen’s patents relating to HIF-PHIs against alleged third party infringement

in the United States pursuant to the publicly available redacted version of AstraZeneca’s license

agreement with FibroGen, which is on file with the SEC.

       13.     Given the history of litigation between the parties, and given FibroGen’s recent

patent prosecution strategy aimed at stifling competition in connection with treatments for

anemia associated with CKD, Plaintiffs reasonably believe that upon or before FDA’s approval

of vadadustat, Defendants will assert FibroGen’s patents in an effort to obstruct Plaintiffs’

marketing and sale of vadadustat in the United States. Plaintiffs bring this action for a

declaratory judgment of patent invalidity and noninfringement now, so that Defendants may not

interfere or disrupt with baseless claims of patent infringement the marketing and sale of

vadadustat in the United States upon FDA approval. Through this action, Plaintiffs seek to

confirm in the United States what other jurisdictions around the world have already found—that




                                                 4
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 5 of 82 PageID #: 5




the broad, generic patent claims that FibroGen has obtained are not a valid basis for Defendants

to stifle competition from Plaintiffs’ planned marketing of vadadustat.

                                               PARTIES

        14.     Plaintiff Akebia is a Delaware corporation with its principal place of business at

245 First Street, Cambridge, MA 02142.

        15.     Plaintiff Otsuka America is a Delaware corporation with its principal place of

business at 508 Carnegie Center Drive, Princeton, NJ 08540.

        16.     Upon information and belief, Defendant FibroGen is a Delaware corporation with

its principal place of business at 409 Illinois Street, San Francisco, CA 94158.

        17.     Upon information and belief, Defendant AstraZeneca is a Swedish corporation

with a place of business at Karlebyhus, Astraallén, Södertälje, S-151 85, Sweden.

                                  JURISDICTION AND VENUE

        18.     This Court has personal jurisdiction over FibroGen because, among other things,

it is a Delaware corporation.

        19.     This Court has personal jurisdiction over AstraZeneca by virtue of its contacts

with this District, including specific contacts with this District that give rise to this civil action.

For example, AstraZeneca regularly conducts business in the State of Delaware through its

corporate affiliates, including AstraZeneca Pharmaceuticals LP, which is a Delaware corporation

with a principal place of business at 1800 Concord Pike, Wilmington, DE 19803. Furthermore,

upon information and belief, AstraZeneca has purposefully directed conduct towards this District

by entering into its exclusive license agreement with FibroGen, a Delaware corporation, to

commercialize roxadustat in the United States, including in this District. Upon information and

belief, this license agreement grants to AstraZeneca rights to sue third parties for alleged



                                                    5
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 6 of 82 PageID #: 6




infringement of the patents-in-suit, including in connection with vadadustat, and necessitates

ongoing contact with this District by requiring cooperation with FibroGen, a Delaware

corporation, in any patent enforcement litigation brought by FibroGen or AstraZeneca.

AstraZeneca also has purposefully and repeatedly availed itself of the benefits and protections of

the courts in Delaware, including as a frequent plaintiff enforcing patents by bringing multiple

patent infringement actions before this Court. See, e.g., AstraZeneca AB v. Alembic Pharm. Ltd.,

C.A. No. 20-202-RGA (D. Del.); AstraZeneca AB v. Aurobindo Pharma USA Inc., C.A. No. 19-

2113-RGA (D. Del.); AstraZeneca AB v. MSN Pharm., Inc., C.A. No. 18-2051-RGA (D. Del.);

AstraZeneca AB v. Apotex Inc., C.A. No. 18-2010-RGA (D. Del.); AstraZeneca AB v. Teva

Pharm. USA, Inc., C.A. No. 18-1685-CFC (D. Del.); AstraZeneca AB v. Mylan Pharm. Inc.,

C.A. No. 18-1562-CFC (D. Del.); AstraZeneca AB v. Hisun Pharm. Co., C.A. No. 18-1232-RGA

(D. Del.); AstraZeneca AB v. Zydus Pharm. (USA) Inc., C.A. No. 18-664-RGA (D. Del.); and

AstraZeneca AB v. Fresenius Kabi USA, LLC, C.A. No. 17-1795-VAC (D. Del.).

       20.     This is a declaratory judgment action arising under 28 U.S.C. §§ 2201 and 2202

and the patent laws of the United States, codified in title 35 of the United States Code. This

Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

An actual, substantial, and continuing justiciable controversy exists based upon Plaintiffs’ plans

to market vadadustat in the United States upon FDA approval and FibroGen’s history of

asserting its patents relating to HIF-PHIs against vadadustat outside of the United States. In

addition, FibroGen’s recent patent prosecution strategy has focused on obtaining claims that

purport to cover the treatment of anemia associated with CKD, the same indication being sought

for vadadustat at the FDA. Plaintiffs reasonably believe that, like they have in countries around




                                                 6
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 7 of 82 PageID #: 7




the world, Defendants will assert that the marketing of vadadustat in the United States infringes

FibroGen’s patents relating to HIF-PHIs.

        21.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because, among

other things, FibroGen is a Delaware corporation and AstraZeneca is subject to this Court’s

personal jurisdiction in this action.

                                         VADADUSTAT

        22.     Vadadustat is a compound with the chemical name 2-[[5-(3-chlorophenyl)-3-

hydroxypyridine-2-carbonyl]amino]acetic acid. Vadadustat has the following chemical

structure:




        23.     Akebia has obtained patents in the United States claiming vadadustat and its use,

including but not limited to U.S. Patent Nos. 7,811,595, 8,323,671, 8,343,952, 8,598,210,

8,940,773, 9,701,636, RE47,437, 9,987,262, and 10,149,842.

        24.     Akebia filed an Investigational New Drug Application for vadadustat with the

FDA in 2009 and began clinical development of vadadustat. Akebia has conducted several

clinical trials of vadadustat to assess it as a treatment for anemia associated with CKD. In 2020,

Akebia announced the results of its Phase 3 clinical trials that evaluated the use of vadadustat to

treat anemia associated with CKD. Akebia’s Phase 3 clinical trials showed that vadadustat is

safe and effective in treating anemia associated with CKD in dialysis patients.


                                                 7
     Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 8 of 82 PageID #: 8




        25.    On March 29, 2021, Akebia submitted a New Drug Application to the FDA

seeking approval to market vadadustat in the United States for the treatment of anemia associated

with CKD in adults on dialysis and not on dialysis. Akebia’s application has been assigned

NDA No. 215192. Upon FDA approval, Akebia and Otsuka America intend to market

vadadustat in the United States, including in this District, for its approved indication(s) under the

brand name Vafseo™.

        26.    The current standard of care for treatment of anemia associated with CKD are

injectable drugs, such as Epogen® (epoetin alfa) and Aranesp® (darbepoetin alfa), or blood

transfusion. Unlike those existing therapies, vadadustat is administered orally as a tablet that

patients can take once daily. Vadadustat has the potential to greatly improve patient care and

convenience by treating anemia associated with CKD with an orally administered tablet.

                                    FIBROGEN’S PATENTS

        27.    FibroGen has aggressively pursued patent claims purporting to cover the use of a

vast number of purported HIF-PHI compounds that it never made or tested to treat various types

of anemia and other conditions. Upon information and belief, Defendants intend to assert these

invalid and not infringed patent claims against Plaintiffs and their vadadustat product in an

attempt to obstruct U.S. competition to its HIF-PHI product, roxadustat.

        28.    U.S. Patent No. 8,318,703 is titled “Methods for Improving Kidney Function.”

The ’703 patent issued on November 27, 2012. Upon information and belief, FibroGen is the

owner by assignment of the ’703 patent. A copy of the ’703 patent is attached hereto as Exhibit

A.

        29.    U.S. Patent No. 8,466,172 is titled “Stabilization of Hypoxia Inducible Factor

(HIF) Alpha.” The ’172 patent issued on June 18, 2013. Upon information and belief, FibroGen



                                                  8
  Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 9 of 82 PageID #: 9




is the owner by assignment of the ’172 patent. A copy of the ’172 patent is attached hereto as

Exhibit B.

       30.     U.S. Patent No. 8,614,204 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’204 patent issued on December 24, 2013. Upon information and belief,

FibroGen is the owner by assignment of the ’204 patent. A copy of the ’204 patent is attached

hereto as Exhibit C.

       31.     U.S. Patent No. 9,920,011 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’011 patent issued on March 20, 2018. Upon information and belief,

FibroGen is the owner by assignment of the ’011 patent. A copy of the ’011 patent is attached

hereto as Exhibit D.

       32.     U.S. Patent No. 8,629,131 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’131 patent issued on January 14, 2014. Upon information and belief,

FibroGen is the owner by assignment of the ’131 patent. A copy of the ’131 patent is attached

hereto as Exhibit E.

       33.     U.S. Patent No. 8,604,012 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’012 patent issued on December 10, 2013. Upon information and belief,

FibroGen is the owner by assignment of the ’012 patent. A copy of the ’012 patent is attached

hereto as Exhibit F.

       34.     U.S. Patent No. 8,609,646 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’646 patent issued on December 17, 2013. Upon information and belief,

FibroGen is the owner by assignment of the ’646 patent. A copy of the ’646 patent is attached

hereto as Exhibit G.




                                                9
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 10 of 82 PageID #: 10




       35.     U.S. Patent No. 8,604,013 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’013 patent issued on December 10, 2013. Upon information and belief,

FibroGen is the owner by assignment of the ’013 patent. A copy of the ’013 patent is attached

hereto as Exhibit H.

       36.     U.S. Patent No. 10,626,090 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’090 patent issued on April 21, 2020. Upon information and belief, FibroGen

is the owner by assignment of the ’090 patent. A copy of the ’090 patent is attached hereto as

Exhibit I.

       37.     U.S. Patent No. 10,894,774 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’774 patent issued on January 19, 2021. Upon information and belief,

FibroGen is the owner by assignment of the ’774 patent. A copy of the ’774 patent is attached

hereto as Exhibit J.

       38.     U.S. Patent No. 10,882,827 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’827 patent issued on January 5, 2021. Upon information and belief,

FibroGen is the owner by assignment of the ’827 patent. A copy of the ’827 patent is attached

hereto as Exhibit K.

       39.     U.S. Patent No. 10,927,081 is titled “Enhanced Erythropoiesis and Iron

Metabolism.” The ’081 patent issued on February 23, 2021. Upon information and belief,

FibroGen is the owner by assignment of the ’081 patent. A copy of the ’081 patent is attached

hereto as Exhibit L.

       40.     Upon information and belief, AstraZeneca is the exclusive licensee of the patents-

in-suit. Upon information and belief, AstraZeneca has rights to assert the patents-in-suit against

alleged infringement by third parties pursuant to its license agreement with FibroGen. Upon



                                                10
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 11 of 82 PageID #: 11




information and belief, FibroGen also has rights to assert the patents-in-suit against alleged

infringement by third parties.

       41.     The claims of the patents-in-suit purport to encompass vast numbers of

compounds that, upon information and belief, have never been made, let alone shown to have

properties suitable for treatment of patients with the claimed conditions. For example, the claims

of the ’090 patent recite a chemical genus of compounds with the following generic chemical

structure:




The list of potential chemical groups that may be incorporated within that generic chemical

structure spans 10 columns of text in the patent. See ’090 patent, columns 63-72. The number of

compounds encompassed by that generic structure is for all practical purposes unlimited. In fact,

the claimed genus encompasses on the order of at least 10183 compounds. Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). This number is so large

that it is more than a million times larger than the estimated number of grains of sand on all of

the beaches on Earth. In addition to the ’090 patent, this genus is also recited in claims 1-9 of

the ’774 patent and in claim 6 of the ’011 patent.

       42.     The claims of the ’703, ’172, ’204, ’646, ’012, ’013, and ’131 patents, and claims

1-5 of the ’011 patent, are even broader and are directed to “an agent” or “a heterocyclic

carboxamide compound” without imposing any further limitations on the compound’s structure.



                                                 11
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 12 of 82 PageID #: 12




       43.     Notwithstanding these claims purporting to cover a vast number of compounds

for the treatment of certain forms of anemia and other conditions, the specifications of the

patents-in-suit describe only a handful of exemplary compounds. Across all of the patents-in-

suit, the specifications exemplify and provide testing data for no more than 20 compounds.

There is absolutely no indication in the specifications to show that the inventors were in

possession of the full scope of their claimed chemical genera. Moreover, the specifications of

the patents-in-suit provide insufficient guidance to permit a person of ordinary skill in the art to

select compounds to achieve the claimed functions without undue experimentation. Upon

information and belief, numerous compounds within the claimed chemical genera do not work

for their claimed method of treatment. Upon information and belief, FibroGen is already aware

that numerous compounds within the claimed chemical genera do not work for their claimed

method of treatment.

       44.     None of the patents-in-suit discloses the chemical structure for vadadustat.

Similarly, none of the patents-in-suit discloses any testing or other data for vadadustat.

       45.     As information about vadadustat and its successful clinical trials has become

public, and as FibroGen’s patent claims to broad genera of compounds have been declared

invalid in jurisdictions around the world, FibroGen, upon information and belief, has endeavored

to obtain additional patent claims to assert against Plaintiffs.

       46.     For example, in August 2020, FibroGen for the first time sought patent claims

directed to two narrower chemical genera, as compared with FibroGen’s earlier patents. See,

e.g., ’081 patent, claims 1-46; ’827 patent, claims 1-24; ’774 patent, claim 10-23. These

narrower chemical genera are not described in the originally filed specifications for any of

FibroGen’s patents. The first time that these narrower chemical genera were included in any of



                                                  12
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 13 of 82 PageID #: 13




FibroGen’s patents or patent prosecution efforts was through an amendment to the claims that

FibroGen proposed during prosecution on August 21, 2020. See File History for U.S. Patent

Appl. No., 15/498,856, Supplemental Response (Aug. 21, 2020). The chemical genera recited in

claims 10-23 of the ’774 patent, claims 1-24 of the ’827 patent, and claims 1-46 of the ’081

patent do not even cover roxadustat, which confirms FibroGen’s strategy to extend its patent

rights beyond anything that it can purport to have invented.

       47.     To the extent that Defendants assert that these narrower chemical genera are

entitled to a priority date earlier than August 21, 2020, claims containing those genera are invalid

for, inter alia, lack of written description and enablement. To the extent that Defendants assert

that claims reciting these narrower chemical genera encompass vadadustat and its uses, those

claims are invalid for, inter alia, anticipation and/or obviousness in view of the numerous

publications disclosing vadadustat and its uses prior to August 21, 2020.

       48.     Upon information and belief, discovery in this action will show that, at the time of

filing any of the applications that led to the patents-in-suit, none of the named inventors of those

patents had any documentation of the narrower chemical genera recited in claims 1-46 of

the ’081 patent, claims 1-24 of the ’827 patent, or claims 10-23 of the ’774 patent.

       49.     In any event, even these “narrower” claims still include a vast number of

compounds, and the specifications for the ’081, ’827, and ’774 patents do not provide adequate

written description for the full scope of the claimed chemical genera. Nor do the specifications

of these patents provide sufficient guidance to enable a person of ordinary skill in the art to select

compounds to achieve the claimed functions without undue experimentation.

       50.     In addition, in order to obtain and defend the validity of its overly broad patent

claims, FibroGen has repeatedly distinguished the claimed methods of treatment from the



                                                 13
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 14 of 82 PageID #: 14




treatment of anemia associated with CKD. For example, during prosecution of the ’204 patent,

FibroGen distinguished its claimed methods of treating anemia of chronic disease and of

increasing serum iron from the treatment of anemia associated with CKD. See File History for

U.S. Patent Appl. No., 10/861,590, Response to Office Action at 15-17 (Sept. 25, 2009). In

opposition proceedings before the European Patent Office relating to counterparts to the patents-

in-suit, FibroGen has similarly distinguished its claimed methods of treating anemia of chronic

disease from the treatment of anemia associated with CKD. See, e.g., FibroGen’s Grounds of

Appeal for EP2,322,155, at 4 (Nov. 28, 2017). Despite those prior statements distinguishing the

treatment of anemia associated with CKD, FibroGen has nevertheless recently reversed course

and obtained patent claims in the United States that purport to cover the use of HIF-PHIs to treat

anemia associated with CKD. See ’081 patent, claims 1-24 (reciting methods of treating anemia

in a human subject with kidney disease) and claims 25-46 (reciting methods of treating anemia in

a human subject with chronic renal failure).

                 PROCEEDINGS RELATING TO FIBROGEN’S PATENTS

       51.     For the past several years, the parties have litigated the invalidity and

noninfringement of foreign counterparts to the patents-in-suit in jurisdictions throughout the

world. Those proceedings have repeatedly confirmed the invalidity of FibroGen’s broad, generic

patent claims, such as those at issue in this case.

       52.     For example, on December 5, 2013, Akebia filed an opposition in the European

Patent Office (“EPO”) against FibroGen’s European Patent No. 1463823 (“EP ’823 patent”),

which is related to the ’703 and ’172 patents at issue in this case. Following the oral proceeding,

the Opposition Division of EPO ruled that the patent as granted did not meet the sufficiency

requirement for patentability under the European Patent Convention (which is analogous to



                                                  14
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 15 of 82 PageID #: 15




certain of the requirements under 35 U.S.C. § 112) and, therefore, revoked the patent in its

entirety.

        53.    On June 2, 2014, Akebia filed an invalidity proceeding before the Japan Patent

Office (“JPO”) against certain claims of FibroGen’s Japanese Patent No. 4804131 (“JP ’131

patent”), which is related to the ’703 and ’172 patents at issue in this case. The JPO issued a

preliminary decision finding all the challenged claims to be invalid for lack of an inventive step

(which is analogous to the requirements under 35 U.S.C. § 103). FibroGen subsequently

amended the claims, and the JPO accepted the amendments. The amended JP ’131 patent does

not cover vadadustat or any pyridine carboxamide compounds.

        54.    Between May and July 2015, Akebia filed oppositions to FibroGen’s European

Patent Nos. 2322155 (“EP ’155 patent”), 1633333 (“EP ’333 patent”), and 2322153 (“EP ’153

patent”) in the EPO, requesting the patents be revoked in their entirety. These patents are related

to the ’204, ’011, ’131, ’012, ’646, ’013, ’090, ’774, ’827, and ’081 patents at issue in this case.

Following an oral hearing, the EPO ruled that the EP ’333 patent’s claims lack novelty (which is

analogous to the requirements under 35 U.S.C. § 102) and the EP ’155 patent’s claims lack

novelty and inventive step (which is analogous to the requirements under 35 U.S.C. §§ 102 and

103) and, therefore, revoked the patents in their entirety. The Opposition Division of the EPO

maintained the EP ’153 patent after FibroGen significantly narrowed the claims to a compound

for use in increasing serum iron in treating iron deficiency in a subject, an indication for which

vadadustat is not intended to be developed.

        55.    On May 21, 2018, Akebia filed a Statement of Claim in Canadian Federal Court

to challenge the validity of three of FibroGen’s patents related to HIF-PHIs in Canada: CA

2467689, CA 2468083, and CA 2526496. CA 2467689 and CA 2468083 are related to the ’703



                                                 15
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 16 of 82 PageID #: 16




and ’172 patents at issue in the case, while CA 2526496 is related to the ʼ204, ʼ011, ʼ131, ʼ012,

ʼ646, ʼ013, ʼ090, ʼ774, ʼ827, and ʼ081 patents at issue in this case. On June 25, 2020, the parties

agreed to dismiss the CA 2467689 patent from the lawsuit. On February 16, 2021, the parties

agreed to dismiss the lawsuit in its entirety.

       56.     On December 13, 2018, Akebia and Otsuka Pharmaceutical Co., Ltd., filed a

lawsuit challenging the validity of FibroGen’s six patents related to HIF-PHIs in the United

Kingdom: the EP ’823 patent, the EP ’333 patent, the EP ’153 patent, the EP ’155 patent,

European Patent No. 2289531 (“the EP ’531 patent”), and European Patent No. 2298301 (“the

EP ’301 patent”). The EP ’823 patent, the EP ’531 patent, and the EP ’301 patent are related to

the ’703 and ’172 patents at issue in this case, while the EP ’333 patent, the EP ’531 patent, and

the EP ’301 patent are related to the ’204, ’011, ’131, ’012, ’646, ’013, ’090, ’774, ’827,

and ’081 patents at issue in this case. In May 2019, the exclusive licensee of FibroGen’s patents

in the United Kingdom sued Akebia and Otsuka Pharmaceutical Co., Ltd., for infringement of

those six patents in the United Kingdom. Following trial, the court issued a judgment in favor of

Akebia and Otsuka Pharmaceutical Co., Ltd. The court’s judgment invalidated all the claims at

issue in each of the EP ’823 patent, the EP ’333 patent, the EP ’153 patent, the EP ’155 patent,

and the EP ’301 patent for insufficient disclosure. The EP ’531 patent was amended to a single

claim to recite one specific compound; this claim was held to be valid but not infringed by

vadadustat.

       57.     These proceedings around the world regarding Defendants’ patents and Plaintiffs’

vadadustat product show that there is an actual, justiciable, and continuing controversy between

Defendants and Plaintiffs with respect to Defendants’ patents and Plaintiffs’ vadadustat product

that is amenable to resolution by this Court at this time. By granting the relief sought by



                                                 16
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 17 of 82 PageID #: 17




Plaintiffs, the Court would prevent an imminent injury: obstruction of the launch and sale of

Plaintiffs’ vadadustat product in the United States caused by Defendants’ assertion of patents

that are invalid and not infringed by Plaintiffs’ vadadustat product. The controversy between

Plaintiffs and Defendants is of sufficient immediacy and reality to warrant the exercise of this

Court’s jurisdiction, as confirmed by the fact that multiple courts and patent offices around the

world have been able to address and resolve this controversy on the current record.

                                                COUNT I

              (Declaratory Judgment of Invalidity of U.S. Patent No. 8,318,703)

       58.     Plaintiffs repeat and reallege Paragraphs 1-57 of this Complaint.

       59.     An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’703 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’703 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’703 patent. Upon information and belief, Defendants contend

that the claims of the ’703 patent are valid.

       60.     The ’172 and ’703 patents belong to the same patent family, and both claim

priority, either directly or indirectly, to U.S. Application No. 10/313,551, now abandoned.

       61.     Claims 1 and 8 are the only independent claims of the ’703 patent. Independent

claim 1 of the ’703 patent recites a “method for improving kidney function in a subject having

impaired kidney function, the method comprising administering to the subject an effective

amount of an agent that inhibits hypoxia inducible factor (HIF) hydroxylase activity.”

Independent claim 8 of the ’703 patent recites a “method for increasing glomerular filtration rate



                                                  17
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 18 of 82 PageID #: 18




(GFR) in a subject having a decreased GFR, the method comprising administering to the subject

an effective amount of an agent that inhibits HIF hydroxylase activity.”

        62.     The claims of the ’703 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        63.     For example, the claims of the ’703 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’703 patent were in possession of the subject matter claimed therein.

The claims of the ’703 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation.

        64.     The specification of the ’703 patent discloses biological data for at most 5

compounds. ’703 Patent, Examples 1-7. In stark contrast, generic Formula I disclosed by

the ’703 patent encompasses a “staggeringly large” number of compounds—on the order of at

least 10183—and is merely an alleged example of the claimed “agent that inhibits HIF

hydroxylase activity.” Akebia Therapeutics, Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶

368 (Apr. 20, 2020). There is no teaching or guidance within the specification with regard to

which of these 10183 molecules referenced in the specification, beyond the 5 allegedly exemplary

compounds, have the claimed functional property of “inhibit[ing] HIF hydroxylase activity,”

“improving kidney function in a subject having impaired kidney function,” or “increasing

glomerular filtration rate (GFR) in a subject having a decreased GFR.”



                                                   18
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 19 of 82 PageID #: 19




         65.   The claimed genus of “an agent” has no structural limitation at all. The

compounds of Formula I are merely possible examples of the claimed “agent.” The specification

thus does not provide sufficient written description to describe or enable the full scope of the

claimed genus or even a portion of the genus, i.e., which of the vast number of molecules within

the genus of “agent” (or even the compounds of Formula I) is capable of achieving the claimed

function of “inhibit[ing] HIF hydroxylase activity,” “improving kidney function in a subject

having impaired kidney function,” or “increasing glomerular filtration rate (GFR) in a subject

having a decreased GFR,” especially given the unpredictability of the pharmaceutical field. In

addition, at the effective filing date of the ’703 patent, a person of ordinary skill in the art would

have been required to engage in undue experimentation to determine which of the vast number of

molecules could achieve the claimed functions, given the unpredictability of the pharmaceutical

field.

         66.    Thus, the specification fails to demonstrate that the applicant possessed or

enabled the full scope of the claims to the wholly functionally-defined genus.

         67.   To the extent that Defendants assert that the claims of the ’703 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to, US

6,093,730; Ivan et al., Science, 292, 464-468, 2001; Jaakkola et al., Science, 292, 468-472, 2001;

Ivan et al., PNAS, Vol. 99, 13459-13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5,

2001; WO2001/064652; WO2003/053997; and WO2003/049686.

         68.   Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’703

patent are invalid.



                                                  19
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 20 of 82 PageID #: 20




                                               COUNT II

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,318,703)

       69.     Plaintiffs repeat and reallege Paragraphs 1-68 of this Complaint.

       70.     An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’703 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’703 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’703 patent.

       71.     Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’703

patent, either literally or under the doctrine of equivalents.

       72.     For example, claims 1 and 8 are the only independent claims of the ’703 patent.

Independent claim 1 of the ’703 patent is directed to a “method for improving kidney function”

and independent claim 8 of the ’703 patent is directed to a “method for increasing glomerular

filtration rate.” Akebia is not seeking FDA approval for vadadustat for any indication to improve

kidney function or increase glomerular filtration rate. The use of vadadustat in accordance with

its proposed label therefore will not infringe any claim of the ’703 patent, and Plaintiffs’

marketing of vadadustat for use in accordance with its proposed label will not induce or

contribute to infringement of any claim of the ’703 patent.

       73.     In addition, the specification for the ’703 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’703 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the



                                                  20
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 21 of 82 PageID #: 21




extent that Defendants assert that the claims of the ’703 patent nevertheless encompass the use of

vadadustat, the claims of the ’703 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

       74.     Finally, for at least the reasons described above in Count I, the claims of the ’703

patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent claims.

       75.     Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’703 patent.

                                            COUNT III

              (Declaratory Judgment of Invalidity of U.S. Patent No. 8,466,172)

       76.     Plaintiffs repeat and reallege Paragraphs 1-75 of this Complaint.

       77.     An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’172 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’172 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’172 patent. Upon information and belief, Defendants contend

that the claims of the ’172 patent are valid.

       78.     The ’172 and ’703 patents belong to the same patent family, and both claim

priority, either directly or indirectly, to U.S. Application No. 10/313,551, now abandoned.

       79.     Claim 1 is the only independent claim in the ’172 patent. Independent claim 1 of

the ’172 patent recites a “method for treating a hypoxic or ischemic disorder or condition in a




                                                 21
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 22 of 82 PageID #: 22




subject, the method comprising administering to the subject an effective amount of a heterocyclic

carboxamide compound that stabilizes the alpha subunit of hypoxia inducible factor (HIFα).”

        80.     The claims of the ’172 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        81.     For example, the claims of the ’172 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’172 patent were in possession of the subject matter claimed therein.

The claims of the ’172 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation.

        82.     The specification of the ’172 patent discloses in vivo data for at most 5

compounds and in vitro data for at most 17 compounds. ’172 Patent, Examples 1, 2, 3, 5, 6, 7, 8,

9. In stark contrast, generic Formula I disclosed by the ’172 patent encompasses a “staggeringly

large” number of compounds—on the order of at least 10183—and is merely an alleged example

of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics, Inc. v. FibroGen,

Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or guidance within

the specification with regard to which of these 10183 molecules referenced in the specification,

beyond the 17 allegedly exemplary compounds, have the claimed functional property of “treating

a hypoxic or ischemic disorder or condition in a subject” or “stabiliz[ing] the alpha subunit of

hypoxia inducible factor (HIFα).”



                                                   22
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 23 of 82 PageID #: 23




       83.     The claimed structural genus of “a heterocyclic carboxamide compound”

encompasses a vast number of compounds. The specification does not provide sufficient written

description to identify which compounds within the vast structural genus of “a heterocyclic

carboxamide compound” is capable of achieving the claimed function of “treating a hypoxic or

ischemic disorder or condition in a subject” or “stabiliz[ing] the alpha subunit of hypoxia

inducible factor (HIFα),” especially given the unpredictability of the pharmaceutical field. In

addition, at the effective filing date of the ’172 patent, a person of ordinary skill in the art would

have been required to engage in undue experimentation to determine which of the vast number of

compounds within the structural genus of “a heterocyclic carboxamide compound” could achieve

the claimed functions, given the unpredictability of the pharmaceutical field.

       84.     Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

       85.     To the extent that Defendants assert that the claims of the ’172 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

U.S. Patent No. 6,093,730; WO2001/064652; Ivan et al., Science, 292, 464-468, 2001; Jaakkola

et al., Science, 292, 468-472, 2001; Ivan et al., PNAS, Vol. 99, 13459-13464, 2002; and Epstein

et al., Cell, Vol. 107, 43-54, October 5, 2001.

       86.     Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’172

patent are invalid.




                                                  23
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 24 of 82 PageID #: 24




                                             COUNT IV

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,466,172)

       87.     Plaintiffs repeat and reallege Paragraphs 1-86 of this Complaint.

       88.     An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’172 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’172 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’172 patent.

       89.     Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’172

patent, either literally or under the doctrine of equivalents.

       90.     For example, claim 1 is the only independent claim in the ’172 patent. Claim 1

recites a “method for treating a hypoxic or ischemic disorder or condition.” The use of

vadadustat in accordance with its proposed label will not infringe any valid claim of the ’172

patent, and Plaintiffs’ marketing of vadadustat for use in accordance with its proposed label will

not induce or contribute to infringement of any valid claim of the ’172 patent.

       91.     In addition, the specification for the ’172 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’172 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’172 patent nevertheless encompass the use of

vadadustat, the claims of the ’172 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.



                                                  24
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 25 of 82 PageID #: 25




          92.    Finally, for at least the reasons described above in Count III, the claims of

the ’172 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          93.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’172 patent.

                                               COUNT V

                (Declaratory Judgment of Invalidity of U.S. Patent No. 8,614,204)

          94.    Plaintiffs repeat and reallege Paragraphs 1-93 of this Complaint.

          95.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’204 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’204 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’204 patent. Upon information and belief, Defendants contend

that the claims of the ’204 patent are valid

          96.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

          97.    Claims 1, 4, and 6 are the only independent claims of the ’204 patent.

Independent claim 1 of the ’204 patent recites a “method for treating iron deficiency in a subject

in need thereof, the method comprising administering to the subject an effective amount of a

heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia inducible factor



                                                   25
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 26 of 82 PageID #: 26




(HIFα), thereby treating iron deficiency in the subject.” Independent claim 4 of the ’204 patent

recites a “method for treating functional iron deficiency in a subject in need thereof, the method

comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia inducible factor (HIFα), thereby treating

functional iron deficiency in the subject.” Independent claim 6 of the ’204 patent recites a

“method for treating anemia of chronic disease in a subject in need thereof, the method

comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia inducible factor (HIFα), thereby treating

anemia of chronic disease in the subject.”

        98.     The claims of the ’204 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        99.     For example, the claims of the ’204 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’204 patent were in possession of the subject matter claimed therein.

The claims of the ’204 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At

least claims 9, 11, and 13 of the ’204 patent are also indefinite for failing to particularly point out

and distinctly claim the subject matter of the alleged invention.




                                                   26
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 27 of 82 PageID #: 27




       100.    The specification of the ’204 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’204 patent, 15:7-17. In stark contrast, generic

Formula I disclosed by the ’204 patent encompasses a “staggeringly large” number of

compounds—on the order of at least 10183—and is merely an alleged example of the claimed

“heterocyclic carboxamide compound.” Akebia Therapeutics, Inc. v. FibroGen, Inc., [2020]

EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or guidance within the

specification with regard to which of these 10183 molecules referenced in the specification,

beyond the 4 allegedly exemplary compounds, have the claimed functional property of “treating

iron deficiency,” “treating functional iron deficiency,” “treating anemia of chronic disease,” or

“stabiliz[ing] the alpha subunit of hypoxia inducible factor (HIFα).”

       101.    The claimed structural genus of “a heterocyclic carboxamide compound”

encompasses a vast number of compounds. The specification does not provide sufficient written

description to support that such a vast number of compounds within the genus of “a heterocyclic

carboxamide compound” are capable of achieving the claimed function of “treating iron

deficiency,” “treating functional iron deficiency,” “treating anemia of chronic disease,” or

“stabiliz[ing] the alpha subunit of hypoxia inducible factor (HIFα),” especially given the

unpredictability of the pharmaceutical field. In addition, at the effective filing date of the ’204

patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of compounds within the structural

genus of “a heterocyclic carboxamide compound” could achieve the claimed functions, given the

unpredictability of the pharmaceutical field.

       102.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.



                                                 27
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 28 of 82 PageID #: 28




       103.    Additionally, dependent claims 9, 11, and 13 of the ’204 patent recite “a structural

mimetic of 2-oxoglutarate,” for which the specification provides no structural definition, merely

stating that such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase

enzyme family member competitively with respect to 2-oxoglutarate and noncompetitively with

respect to iron.” ’204 patent, 27:27-29. Thus, these claims are indefinite because a person of

ordinary skill in the art would not be able to understand the bounds of that limitation with

reasonable certainty.

       104.    To the extent that Defendants assert that the claims of the ’204 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       105.    In addition, the ’204 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’204 patent

will expire on June 15, 2026, and the ’172 patent will expire on December 6, 2022. The claims

of the ’204 patent are not patentably distinct from the claims of the ’172 patent. For example,

claims 1-5 of the ’204 patent recite methods “for treating iron deficiency” or “for treating

functional iron deficiency,” “comprising administering to the subject an effective amount of a

heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia inducible factor

(HIFα).” Claim 1 of the ’172 patent recites a “method for treating a hypoxic or ischemic

disorder or condition in a subject,” “comprising administering to the subject an effective amount



                                                 28
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 29 of 82 PageID #: 29




of a heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia inducible

factor (HIFα).” The ’172 patent further describes that “[t]he ability of the methods of the

invention to increase both endogenous erythropoietin and transport and utilization of iron

provides specific advantage in oxygen delivery in both normoxic and hypoxic environments.”

’172 patent, 40:4-7. Thus, claims 1-5 of the ’204 patent are obvious in view of claim 1 of

the ’172 patent.

       106.    Claims 6-13 of the ’204 patent recite methods “for treating anemia of chronic

disease in a subject in need thereof,” “comprising administering to the subject an effective

amount of a heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia

inducible factor (HIFα), thereby treating anemia of chronic disease in the subject.” Claim 1 of

the ’172 patent recites a “method for treating a hypoxic or ischemic disorder or condition in a

subject,” “comprising administering to the subject an effective amount of a heterocyclic

carboxamide compound that stabilizes the alpha subunit of hypoxia inducible factor (HIFα).”

Thus, claims 6-13 of the ’204 patent are obvious in view of claim 1 of the ’172 patent.

       107.    Therefore, the claims of the ’204 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.

       108.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’204

patent are invalid.

                                            COUNT VI

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,614,204)

       109.    Plaintiffs repeat and reallege Paragraphs 1-108 of this Complaint.

       110.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’204 patent. Upon obtaining FDA approval, Plaintiffs



                                                   29
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 30 of 82 PageID #: 30




intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’204 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States will infringe the ’204 patent.

       111.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’204

patent, either literally or under the doctrine of equivalents.

       112.    For example, claims 1, 4, and 6 are the only independent claims in the ’204

patent. Claim 1 recites a “method for treating iron deficiency.” Claim 4 recites a “method for

treating functional iron deficiency.” Claim 6 recites a “method for treating anemia of chronic

disease.” Akebia is not seeking FDA approval for vadadustat for any indication to treat iron

deficiency, functional iron deficiency, or anemia of chronic disease. In fact, during prosecution

of the ’204 patent, FibroGen distinguished the treatment of anemia associated with CKD (i.e., the

proposed indication of vadadustat) from the methods of treatment claimed in the ’204 patent.

See File History for U.S. Patent Appl. No., 10/861,590, Response to Office Action at 15-17

(Sept. 25, 2009). The use of vadadustat in accordance with its proposed label therefore will not

infringe any claim of the ’204 patent, and Plaintiffs’ marketing of vadadustat for use in

accordance with its proposed label will not induce or contribute to infringement of any claim of

the ’204 patent.

       113.    In addition, the specification for the ’204 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’204 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’204 patent nevertheless encompass the use of



                                                   30
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 31 of 82 PageID #: 31




vadadustat, the claims of the ’204 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

        114.    Finally, for at least the reasons described above in Count V, the claims of the ’204

patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent claims.

        115.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’204 patent.

                                            COUNT VII

               (Declaratory Judgment of Invalidity of U.S. Patent No. 9,920,011)

        116.    Plaintiffs reassert and reallege Paragraphs 1-115 of this Complaint.

        117.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’011 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to the ’011 patent, Plaintiffs reasonably expect that Defendants will assert that

making, using, selling, offering for sale, or importing vadadustat in the United States infringes

the ’011 patent. Upon information and belief, Defendants contend that the claims of the ’011

patent are valid.

        118.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

        119.    Claim 1 is the only independent claim in the ’011 patent. Independent claim 1 of

the ’011 patent recites a “method for overcoming or ameliorating cytokine-induced impairment

of erythropoiesis in a subject in need thereof, the method comprising administering to the subject



                                                  31
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 32 of 82 PageID #: 32




an effective amount of a heterocyclic carboxamide compound that stabilizes hypoxia inducible

factor α (HIFα), thereby overcoming or ameliorating the cytokine-induced impairment of

erythropoiesis in the subject.”

        120.    The claims of the ’011 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        121.    For example, the claims of the ’011 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’011 patent were in possession of the subject matter claimed therein.

The ’011 patent claims are also invalid under 35 U.S.C. § 112 because the specification fails to

provide an enabling disclosure that teaches a person of ordinary skill in the art how to make and

use the full scope of the claimed subject matter without undue experimentation.

        122.    The specification of the ’011 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’011 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’011 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183—and is merely an

alleged example of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the

specification, beyond the 4 allegedly exemplary compounds, have the claimed functional




                                                   32
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 33 of 82 PageID #: 33




property of “overcoming or ameliorating cytokine-induced impairment of erythropoiesis in a

subject in need thereof” or “stabiliz[ing] hypoxia inducible factor α (HIFα).”

        123.    The claimed genus of “a heterocyclic carboxamide compound” encompasses a

vast number of compounds. The specification does not provide sufficient written description to

support that such a vast number of compounds within the genus of “a heterocyclic carboxamide

compound” are capable of achieving the claimed function of “overcoming or ameliorating

cytokine-induced impairment of erythropoiesis in a subject in need thereof” or “stabiliz[ing]

hypoxia inducible factor α (HIFα),” especially given the unpredictability of the pharmaceutical

field. In addition, at the effective filing date of the ’011 patent, a person of ordinary skill in the

art would have been required to engage in undue experimentation to determine which of the vast

number of compounds within the genus of “a heterocyclic carboxamide compound” could

achieve the claimed functions, given the unpredictability of the pharmaceutical field.

        124.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

        125.    To the extent that Defendants assert that the claims of the ’011 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

        126.    In addition, the ’011 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’011 patent



                                                  33
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 34 of 82 PageID #: 34




will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’011 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’011 patent recite methods “for overcoming or ameliorating cytokine-induced impairment of

erythropoiesis in a subject in need thereof,” “comprising administering to the subject an effective

amount of a heterocyclic carboxamide compound that stabilizes hypoxia inducible factor α

(HIFα), thereby overcoming or ameliorating the cytokine-induced impairment of erythropoiesis

in the subject.” Claim 1 of the ’172 patent recites a “method for treating a hypoxic or ischemic

disorder or condition in a subject,” “comprising administering to the subject an effective amount

of a heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia inducible

factor (HIFα).” The ’172 patent further describes that “[t]he ability of the methods of the

invention to increase both endogenous erythropoietin and transport and utilization of iron

provides specific advantage in oxygen delivery in both normoxic and hypoxic environments.”

’172 patent, 40:4-7. Thus, claims 1-6 of the ’011 patent are obvious in view of claim 1 of

the ’172 patent. Therefore, the claims of the ’011 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.

       127.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’011

patent are invalid.

                                           COUNT VIII

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 9,920,011)

       128.    Plaintiffs repeat and reallege Paragraphs 1-127 of this Complaint.

       129.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’011 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the



                                                   34
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 35 of 82 PageID #: 35




parties relating to foreign counterparts to the ’011 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’011 patent.

          130.   Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’011

patent, either literally or under the doctrine of equivalents.

          131.   For example, claim 1 is the only independent claim in the ’011 patent. Claim 1

recites a “method for overcoming or ameliorating cytokine-induced impairment of erythropoiesis

in a subject in need thereof.” Akebia is not seeking FDA approval for vadadustat for any

indication for overcoming or ameliorating cytokine-induced impairment of erythropoiesis. The

use of vadadustat in accordance with its proposed label therefore will not infringe any claim of

the ’011 patent, and Plaintiffs’ marketing of vadadustat for use in accordance with its proposed

label will not induce or contribute to infringement of any claim of the ’011 patent.

          132.   In addition, the specification for the ’011 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’011 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’011 patent nevertheless encompass the use of

vadadustat, the claims of the ’011 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          133.   Finally, for at least the reasons described above in Count VII, the claims of

the ’011 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.




                                                   35
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 36 of 82 PageID #: 36




        134.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’011 patent.

                                             COUNT IX

               (Declaratory Judgment of Invalidity of U.S. Patent No. 8,629,131)

        135.    Plaintiffs reassert and reallege Paragraphs 1-134 of this Complaint.

        136.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’131 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’131 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’131 patent. Upon information and belief, Defendants contend

that the claims of the ’131 patent are valid.

        137.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

        138.    Claim 1 is the only independent claim in the ’131 patent. Independent claim 1 of

the ’131 patent recites a “method for increasing iron absorption in a subject in need thereof, the

method comprising administering to the subject an effective amount of a heterocyclic

carboxamide compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα),

thereby increasing iron absorption in the subject.”

        139.    The claims of the ’131 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial



                                                  36
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 37 of 82 PageID #: 37




doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        140.    For example, the claims of the ’131 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’131 patent were in possession of the subject matter claimed therein.

The claims of the ’131 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At

least claim 9 of the ’131 patent is also indefinite for failing to particularly point out and distinctly

claim the subject matter of the alleged invention.

        141.    The specification of the ’131 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’131 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’131 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183—and is merely an

alleged example of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the

specification, beyond the 4 allegedly exemplary compounds, have the claimed functional

property of “increasing iron absorption in a subject” or “stabiliz[ing] the alpha subunit of

hypoxia-inducible factor (HIFα).”

        142.    The claimed genus of “a heterocyclic carboxamide compound” encompasses a

vast number of compounds. The specification does not provide sufficient written description to



                                                   37
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 38 of 82 PageID #: 38




support that such a vast number of compounds within the genus of “a heterocyclic carboxamide

compound” are capable of achieving the claimed function of “increasing iron absorption in a

subject” or “stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα),” especially given

the unpredictability of the pharmaceutical field. In addition, at the effective filing date of

the ’131 patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of compounds within the genus of “a

heterocyclic carboxamide compound” could achieve the claimed functions, given the

unpredictability of the pharmaceutical field.

       143.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

       144.    Additionally, claim 9 of the ’131 patent recites “a structural mimetic of 2-

oxoglutarate,” for which the specification provides no structural definition, merely stating that

such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase enzyme family

member competitively with respect to 2-oxoglutarate and noncompetitively with respect to

iron.” ’131 patent, 27:26-28. Thus, claim 9 is indefinite because a person of ordinary skill in the

art would not be able to understand the bounds of that limitation with reasonable certainty.

       145.    To the extent that Defendants assert that the claims of the ’131 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.



                                                 38
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 39 of 82 PageID #: 39




       146.    In addition, the ’131 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’131 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’131 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’131 patent recite methods “for increasing iron absorption in a subject in need thereof,”

“comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα), thereby

increasing iron absorption in the subject.” Claim 1 of the ’172 patent recites a “method for

treating a hypoxic or ischemic disorder or condition in a subject,” “comprising administering to

the subject an effective amount of a heterocyclic carboxamide compound that stabilizes the alpha

subunit of hypoxia inducible factor (HIFα).” The ’172 patent further describes that “[t]he ability

of the methods of the invention to increase both endogenous erythropoietin and transport and

utilization of iron provides specific advantage in oxygen delivery in both normoxic and hypoxic

environments.” ’172 patent, 40:4-7. Thus, claims 1-11 of the ’131 patent are obvious in view of

claim 1 of the ’172 patent. Therefore, the claims of the ’131 patent are invalid for obviousness-

type double patenting in view of claim 1 of the ’172 patent.

       147.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’131

patent are invalid.

                                            COUNT X

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,629,131)

       148.    Plaintiffs repeat and reallege Paragraphs 1-147 of this Complaint.

       149.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’131 patent. Upon obtaining FDA approval, Plaintiffs



                                                 39
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 40 of 82 PageID #: 40




intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’131 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’131 patent.

          150.   Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’131

patent, either literally or under the doctrine of equivalents.

          151.   For example, claim 1 is the only independent claim in the ’131 patent. Claim 1

recites a “method for increasing iron absorption.” Akebia is not seeking FDA approval for

vadadustat for any indication for increasing iron absorption. The use of vadadustat in

accordance with its proposed label therefore will not infringe any claim of the ’131 patent, and

Plaintiffs’ marketing of vadadustat for use in accordance with its proposed label will not induce

or contribute to infringement of any claim of the ’131 patent.

          152.   In addition, the specification for the ’131 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’131 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’131 patent nevertheless encompass the use of

vadadustat, the claims of the ’131 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          153.   Finally, for at least the reasons described above in Count IX, the claims of

the ’131 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.




                                                   40
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 41 of 82 PageID #: 41




        154.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’131 patent.

                                             COUNT XI

               (Declaratory Judgment of Invalidity of U.S. Patent No. 8,604,012)

        155.    Plaintiffs repeat and reallege Paragraphs 1-154 of this Complaint.

        156.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’012 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’012 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’012 patent. Upon information and belief, Defendants contend

that the claims of the ’012 patent are valid.

        157.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

        158.    Claim 1 is the only independent claim in the ’012 patent. Independent claim 1 of

the ’012 patent recites a “method for increasing serum iron in a subject in need thereof, the

method comprising administering to the subject an effective amount of a heterocyclic

carboxamide compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα),

thereby increasing serum iron in the subject.”

        159.    The claims of the ’012 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial



                                                  41
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 42 of 82 PageID #: 42




doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        160.    For example, the claims of the ’012 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’012 patent were in possession of the subject matter claimed therein.

The claims of the ’012 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At

least claim 11 of the ’012 patent is also indefinite for failing to particularly point out and

distinctly claim the subject matter of the alleged invention.

        161.    The specification of the ’012 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’012 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’012 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183—and is merely an

alleged example of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the

specification, beyond the 4 allegedly exemplary compounds, have the claimed functional

property of “increasing serum iron in a subject in need thereof” or “stabiliz[ing] the alpha

subunit of hypoxia-inducible factor (HIFα).”

        162.    The claimed genus of “a heterocyclic carboxamide compound” encompasses a

vast number of compounds. The specification does not provide sufficient written description to



                                                   42
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 43 of 82 PageID #: 43




support that such a vast number of compounds within the genus of “a heterocyclic carboxamide

compound” are capable of achieving the claimed function of “increasing serum iron in a subject

in need thereof” or “stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα),”

especially given the unpredictability of the pharmaceutical field. In addition, at the effective

filing date of the ’012 patent, a person of ordinary skill in the art would have been required to

engage in undue experimentation to determine which of the vast number of compounds within

the genus of “a heterocyclic carboxamide compound” could achieve the claimed functions, given

the unpredictability of the pharmaceutical field.

       163.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

       164.    Additionally, claim 11 of the ’012 patent recites “a structural mimetic of 2-

oxoglutarate,” for which the specification provides no structural definition, merely stating that

such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase enzyme family

member competitively with respect to 2-oxoglutarate and noncompetitively with respect to

iron.” ’012 patent, 27:24-26. Thus, claim 11 of the ’012 patent is indefinite because a person of

ordinary skill in the art would not be able to understand the bounds of that limitation with

reasonable certainty.

       165.    To the extent that Defendants assert that the claims of the ’012 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-




                                                 43
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 44 of 82 PageID #: 44




13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       166.    In addition, the ’012 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’012 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’012 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’012 patent recite methods “for increasing serum iron in a subject in need thereof,”

“comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα), thereby

increasing serum iron in the subject.” Claim 1 of the ’172 patent recites a “method for treating a

hypoxic or ischemic disorder or condition in a subject,” “comprising administering to the subject

an effective amount of a heterocyclic carboxamide compound that stabilizes the alpha subunit of

hypoxia inducible factor (HIFα).” The ’172 patent further describes that “[t]he ability of the

methods of the invention to increase both endogenous erythropoietin and transport and utilization

of iron provides specific advantage in oxygen delivery in both normoxic and hypoxic

environments.” Thus, claims 1-11 of the ’012 patent are obvious in view of claim 1 of the ’172

patent. Therefore, the claims of the ’012 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.

       167.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’012

patent are invalid.

                                           COUNT XII

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,604,012)

       168.     Plaintiffs repeat and reallege Paragraphs 1-167 of this Complaint.



                                                   44
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 45 of 82 PageID #: 45




       169.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’012 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’012 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States will infringe the ’012 patent.

       170.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’012

patent, either literally or under the doctrine of equivalents.

       171.    For example, claim 1 is the only independent claim in the ’012 patent. Claim 1

recites a “method for increasing serum iron.” Akebia is not seeking FDA approval for

vadadustat for any indication to increase serum iron. In fact, during prosecution of the ’204

patent, a family member of the ’012 patent, FibroGen distinguished the treatment of anemia

associated with chronic kidney disease (i.e., the proposed indication of vadadustat) from the

methods of treatment claimed in the ’012 patent. See File History for U.S. Patent Appl. No.,

10/861,590, Response to Office Action at 15-17 (Sept. 25, 2009). The use of vadadustat in

accordance with its proposed label therefore will not infringe any claim of the ’012 patent, and

Plaintiffs’ marketing of vadadustat for use in accordance with its proposed label will not induce

or contribute to infringement of any claim of the ’012 patent.

       172.    In addition, the specification for the ’012 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’012 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that FibroGen asserts that the claims of the ’012 patent nevertheless encompass the use of



                                                   45
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 46 of 82 PageID #: 46




vadadustat, the claims of the ’012 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          173.    Finally, for at least the reasons described above in Count XI, the claims of

the ’012 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          174.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’012 patent.

                                              COUNT XIII

                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,609,646)

          175.    Plaintiffs reassert and reallege Paragraphs 1-174 of this Complaint.

          176.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’646 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’646 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’646 patent. Upon information and belief, Defendants contend

that the claims of the ’646 patent are valid.

          177.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

          178.    Claim 1 is the only independent claim of the ’646 patent. Independent claim 1 of

the ’646 patent recites a “method for decreasing hepcidin expression in a subject in need thereof,



                                                    46
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 47 of 82 PageID #: 47




the method comprising administering to the subject an effective amount of a heterocyclic

carboxamide compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα),

thereby decreasing hepcidin expression in the subject.”

        179.    The claims of the ’646 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        180.    For example, the claims of the ’646 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’646 patent were in possession of the subject matter claimed therein.

The claims of the ’646 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At

least claim 9 of the ’646 patent is also indefinite for failing to particularly point out and distinctly

claim the subject matter of the alleged invention.

        181.    The specification of the ’646 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’646 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’646 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183—and is merely an

alleged example of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the



                                                   47
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 48 of 82 PageID #: 48




specification, beyond the 4 allegedly exemplary compounds, have the claimed functional

property of “decreasing hepcidin expression in a subject” or “stabiliz[ing] the alpha subunit of

hypoxia-inducible factor (HIFα).”

       182.    The claimed genus of “a heterocyclic carboxamide compound” encompasses a

vast number of compounds. The specification does not provide sufficient written description to

support that such a vast number of compounds within the genus of “a heterocyclic carboxamide

compound” are capable of achieving the claimed function of “decreasing hepcidin expression in

a subject” or “stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα),” especially

given the unpredictability of the pharmaceutical field. In addition, at the effective filing date of

the ’646 patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of compounds within the genus of “a

heterocyclic carboxamide compound” could achieve the claimed functions, given the

unpredictability of the pharmaceutical field.

       183.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

       184.    Additionally, claim 9 of the ’646 patent recites “a structural mimetic of 2-

oxoglutarate,” for which the specification provides no structural definition, merely stating that

such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase enzyme family

member competitively with respect to 2-oxoglutarate and noncompetitively with respect to

iron.” ’646 patent, 27:24-26. Thus, claim 9 of the ’646 patent is indefinite because a person of

ordinary skill in the art would not be able to understand the bounds of that limitation with

reasonable certainty.




                                                 48
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 49 of 82 PageID #: 49




       185.    To the extent that Defendants assert that the claims of the ’646 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       186.    In addition, the ’646 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’646 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’646 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’646 patent recites methods “for decreasing hepcidin expression in a subject in need thereof,”

“comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα), thereby

decreasing hepcidin expression in the subject.” Claim 1 of the ’172 patent recites a “method for

treating a hypoxic or ischemic disorder or condition in a subject,” “comprising administering to

the subject an effective amount of a heterocyclic carboxamide compound that stabilizes the alpha

subunit of hypoxia inducible factor (HIFα).” The ’172 patent further describes that “[t]he ability

of the methods of the invention to increase both endogenous erythropoietin and transport and

utilization of iron provides specific advantage in oxygen delivery in both normoxic and hypoxic

environments.” Thus, claims 1-9 of the ’646 patent are obvious in view of claim 1 of the ’172

patent. Therefore, the claims of the ’646 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.



                                                   49
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 50 of 82 PageID #: 50




       187.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’646

patent are invalid.

                                            COUNT XIV

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,609,646)

       188.    Plaintiffs repeat and reallege Paragraphs 1-187 of this Complaint.

       189.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’646 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’646 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’646 patent.

       190.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’646

patent, either literally or under the doctrine of equivalents.

       191.    For example, claim 1 is the only independent claim in the ’646 patent. Claim 1

recites a “method for decreasing hepcidin expression in a subject in need thereof.” Akebia is not

seeking FDA approval for vadadustat for any indication for decreasing hepcidin expression. The

use of vadadustat in accordance with its proposed label therefore will not infringe any claim of

the ’646 patent, and Plaintiffs’ marketing of vadadustat for use in accordance with its proposed

label will not induce or contribute to infringement of any claim of the ’646 patent.

       192.    In addition, the specification for the ’646 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’646 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the



                                                  50
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 51 of 82 PageID #: 51




extent that Defendants assert that the claims of the ’646 patent nevertheless encompass the use of

vadadustat, the claims of the ’646 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          193.    Finally, for at least the reasons described above in Count XIII, the claims of

the ’646 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          194.    Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’646 patent.

                                              COUNT XV

                 (Declaratory Judgment of Invalidity of U.S. Patent No. 8,604,013)

          195.    Plaintiffs reassert and reallege Paragraphs 1-194 of this Complaint.

          196.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’013 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’013 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’013 patent. Upon information and belief, Defendants contend

that the claims of the ’013 patent are valid.

          197.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.




                                                    51
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 52 of 82 PageID #: 52




        198.    Claim 1 is the only independent claim in the ’013 patent. Independent claim 1 of

the ’013 patent recites a “method for treating anemia in a subject in need thereof, the method

comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFα), thereby

increasing the percent transferrin saturation in the subject, wherein the subject is a subject having

a percent transferrin saturation level below 20% prior to said administering.”

        199.    The claims of the ’013 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        200.    For example, the claims of the ’013 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’013 patent were in possession of the subject matter claimed therein.

The claims of the ’013 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At

least claim 13 of the ’013 patent is also indefinite for failing to particularly point out and

distinctly claim the subject matter of the alleged invention.

        201.    The specification of the ’013 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’013 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’013 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183—and is merely an



                                                   52
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 53 of 82 PageID #: 53




alleged example of the claimed “heterocyclic carboxamide compound.” Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the

specification, beyond those 4 allegedly exemplary compounds, have the claimed functional

property of “treating anemia in a subject,” “stabiliz[ing] the alpha subunit of hypoxia-inducible

factor (HIFα),” or “increasing the percent transferrin saturation in the subject.”

        202.    The claimed genus of “a heterocyclic carboxamide compound” encompasses a

vast number of compounds. The specification does not provide sufficient written description to

support that such a vast number of compounds within the genus of “a heterocyclic carboxamide

compound” are capable of achieving the claimed function of “treating anemia in a subject,”

“stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα),” or “increasing the percent

transferrin saturation in the subject,” especially given the unpredictability of the pharmaceutical

field. In addition, at the effective filing date of the ’013 patent, a person of ordinary skill in the

art would have been required to engage in undue experimentation to determine which of the vast

number of compounds within the genus of “a heterocyclic carboxamide compound” could

achieve the claimed functions, given the unpredictability of the pharmaceutical field.

        203.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.

        204.    Additionally, claim 13 of the ’013 patent recites “a structural mimetic of 2-

oxoglutarate,” for which the specification provides no structural definition, merely stating that

such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase enzyme family

member competitively with respect to 2-oxoglutarate and noncompetitively with respect to

iron.” ’013 patent, 27:26-28. Thus, claim 13 of the ’013 patent is indefinite because a person of



                                                  53
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 54 of 82 PageID #: 54




ordinary skill in the art would not be able to understand the bounds of that limitation with

reasonable certainty.

       205.    To the extent that Defendants assert that the claims of the ’013 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       206.    In addition, the ’013 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’013 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’013 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’013 patent recites methods “for treating anemia in a subject in need thereof,” “comprising

administering to the subject an effective amount of a heterocyclic carboxamide compound that

stabilizes the alpha subunit of hypoxia-inducible factor (HIFα), thereby increasing the percent

transferrin saturation in the subject, wherein the subject is a subject having a percent transferrin

saturation level below 20% prior to said administering.” Claim 1 of the ’172 patent recites a

“method for treating a hypoxic or ischemic disorder or condition in a subject,” “comprising

administering to the subject an effective amount of a heterocyclic carboxamide compound that

stabilizes the alpha subunit of hypoxia inducible factor (HIFα).” Thus, claims 1-13 of the ’013

patent are obvious in view of claim 1 of the ’172 patent. Therefore, the claims of the ’013 patent

are invalid for obviousness-type double patenting in view of claim 1 of the ’172 patent.



                                                 54
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 55 of 82 PageID #: 55




       207.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’013

patent are invalid.

                                            COUNT XVI

          (Declaratory Judgment of Noninfringement of U.S. Patent No. 8,604,013)

       208.    Plaintiffs repeat and reallege Paragraphs 1-207 of this Complaint.

       209.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’013 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’013 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’013 patent.

       210.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’013

patent, either literally or under the doctrine of equivalents.

       211.    For example, claim 1 is the only independent claim in the ’013 patent. Claim 1

recites a “method for treating anemia” by “increasing the percent transferrin saturation in the

subject, wherein the subject is a subject having a percent transferrin saturation level below 20%

prior to said administering.” Akebia is not seeking FDA approval for vadadustat for any

indication for increasing the percent transferrin saturation in the subject, wherein the subject is a

subject having a percent transferrin saturation level below 20% prior to said administering. The

use of vadadustat in accordance with its proposed label therefore will not infringe any claim of

the ’013 patent, and Plaintiffs’ marketing of vadadustat for use in accordance with its proposed

label will not induce or contribute to infringement of any claim of the ’013 patent.



                                                  55
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 56 of 82 PageID #: 56




          212.   In addition, the specification for the ’013 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’013 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’013 patent nevertheless encompass the use of

vadadustat, the claims of the ’013 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          213.   Finally, for at least the reasons described above in Count XV, the claims of

the ’013 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          214.   Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’013 patent.

                                            COUNT XVII

             (Declaratory Judgment of Invalidity of the U.S. Patent No. 10,626,090)

          215.   Plaintiffs reassert and reallege Paragraphs 1-214 of this Complaint.

          216.   An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’090 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’090 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’090 patent. Upon information and belief, Defendants contend

that the claims of the ’090 patent are valid.




                                                   56
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 57 of 82 PageID #: 57




        217.    The ’204, ’011, ’131, ’012, ’646, ’013, and ’090 patents belong to the same patent

family, and the ’011, ’131, ’012, ’646, ’013, and ’090 patents all claim priority, either directly or

indirectly, to the ’204 patent.

        218.    Claim 1 is the only independent claim in the ’090 patent. Independent claim 1 of

the ’090 patent recites a “method for increasing iron absorption in a subject in need thereof,”

“comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFsα), thereby

increasing iron absorption in the subject, wherein the heterocyclic carboxamide compound is a

compound of Formula I,” where the substituents in Formula I are broadly defined. Indeed, the

list of potential chemical groups that may be incorporated within that generic chemical structure

spans 10 columns of text in the patent. See ’090 patent, columns 63-72.

        219.    The claims of the ’090 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        220.    For example, the claims of the ’090 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’090 patent were in possession of the subject matter claimed therein.

The claims of the ’090 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation. At




                                                   57
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 58 of 82 PageID #: 58




least claim 10 of the ’090 patent is also indefinite for failing to particularly point out and

distinctly claim the subject matter of the alleged invention.

       221.    The specification of the ’090 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’090 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I disclosed by the ’090 patent encompasses a

“staggeringly large” number of compounds—on the order of at least 10183. Akebia Therapeutics,

Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020). There is no teaching or

guidance within the specification with regard to which of these 10183 molecules referenced in the

specification, beyond the 4 allegedly exemplary compounds, have the claimed functional

property of “increasing iron absorption in a subject in need thereof” or “stabiliz[ing] the alpha

subunit of hypoxia-inducible factor (HIFsα).”

       222.    The claimed genus of “a compound of Formula I” encompasses a vast number of

compounds. The specification does not provide sufficient written description to support that

such a vast number of compounds within the genus of “a compound of Formula I” are capable of

achieving the claimed function of “increasing iron absorption in a subject in need thereof” or

“stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFsα),” especially given the

unpredictability of the pharmaceutical field. In addition, at the effective filing date of the ’090

patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of compounds within the genus of “a

compound of Formula I” could achieve the claimed functions, given the unpredictability of the

pharmaceutical field.

       223.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genus.



                                                  58
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 59 of 82 PageID #: 59




       224.    Additionally, claim 10 of the ’090 patent recites “a structural mimetic of 2-

oxoglutarate,” for which the specification provides no structural definition, merely stating that

such compounds optionally “may inhibit the target 2-oxoglutarate dioxygenase enzyme family

member competitively with respect to 2-oxoglutarate and noncompetitively with respect to

iron.” ’090 patent, 28:11-14. Thus, claim 10 of the ’090 patent is indefinite because a person of

ordinary skill in the art would not be able to understand the bounds of that limitation with

reasonable certainty.

       225.    To the extent that Defendants assert that the claims of the ’090 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genus of HIF-

PHIs was known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-

13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       226.    In addition, the ’090 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’090 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’090 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’090 patent recites methods “for increasing iron absorption in a subject in need thereof,”

“comprising administering to the subject an effective amount of a heterocyclic carboxamide

compound that stabilizes the alpha subunit of hypoxia-inducible factor (HIFsα), thereby

increasing iron absorption in the subject, wherein the heterocyclic carboxamide compound is a

compound of Formula I.” Claim 1 of the ’172 patent recites a “method for treating a hypoxic or



                                                 59
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 60 of 82 PageID #: 60




ischemic disorder or condition in a subject,” “comprising administering to the subject an

effective amount of a heterocyclic carboxamide compound that stabilizes the alpha subunit of

hypoxia inducible factor (HIFα).” The ’172 patent further describes that “[t]he ability of the

methods of the invention to increase both endogenous erythropoietin and transport and utilization

of iron provides specific advantage in oxygen delivery in both normoxic and hypoxic

environments.” The ’172 patent also provides compounds of Formula I




which are heterocyclic carboxamide compounds, as “compounds used in the methods of the

invention.” ’172 patent, 7:11-15:64. Thus, claims 1-10 of the ’090 patent are obvious in view of

claim 1 of the ’172 patent. Therefore, the claims of the ’090 patent are invalid for obviousness-

type double patenting in view of claim 1 of the ’172 patent.

       227.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’090

patent are invalid.

                                          COUNT XVIII

         (Declaratory Judgment of Noninfringement of U.S. Patent No. 10,626,090)

       228.    Plaintiffs repeat and reallege Paragraphs 1-227 of this Complaint.

       229.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’090 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’090 patent, Plaintiffs reasonably expect that

                                                 60
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 61 of 82 PageID #: 61




Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’090 patent.

       230.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’090

patent, either literally or under the doctrine of equivalents.

       231.    For example, claim 1 is the only independent claim in the ’090 patent. Claim 1

recites a “method for increasing iron absorption.” Akebia is not seeking FDA approval for

vadadustat for any indication for increasing iron absorption. The use of vadadustat in

accordance with its proposed label therefore will not infringe any claim of the ’090 patent, and

Plaintiffs’ marketing of vadadustat for use in accordance with its proposed label will not induce

or contribute to infringement of any claim of the ’090 patent.

       232.    Moreover, the chemical structure recited in claim 1 requires a group called “R2,”

which does not encompass an aryl group substituted with a halogen. Vadadustat contains an aryl

group substituted with a halogen at that position and therefore does not include the R2 chemical

group recited in claim 1 or any of the claims of the ’090 patent, which all depend directly or

indirectly from claim 1.

       233.    In addition, the specification for the ’090 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’090 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’090 patent nevertheless encompass the use of

vadadustat, the claims of the ’090 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.




                                                  61
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 62 of 82 PageID #: 62




          234.   Finally, for at least the reasons described above in Count XVII, the claims of

the ’090 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          235.   Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’090 patent.

                                             COUNT XIX

             (Declaratory Judgment of Invalidity of the U.S. Patent No. 10,894,774)

          236.   Plaintiffs reassert and reallege Paragraphs 1-235 of this Complaint.

          237.   An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’774 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ‘774 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’774 patent. Upon information and belief, Defendants contend

that the claims of the ’774 patent are valid.

          238.   The ’774, ’827, and ’081 patents all claim priority, either directly or indirectly, to

the ’204 patent.

          239.   Claims 1, 10, and 17 are the only independent claims in the ’774 patent.

Independent claim 1 of the ’774 patent recites a “method for decreasing hepcidin in a subject in

need thereof, the method comprising administering to the subject an effective amount of a

heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia-inducible factor

(HIFα), thereby decreasing hepcidin in the subject, wherein the heterocyclic carboxamide



                                                   62
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 63 of 82 PageID #: 63




compound is a compound of Formula I,” where the substituents in Formula I are broadly defined.

Independent claim 10 of the ’774 patent recites a “method for decreasing hepcidin expression in

a subject in need thereof, the method comprising administering to the subject an effective

amount of a heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia-

inducible factor (HIFα), thereby decreasing hepcidin expression in the subject, wherein the

heterocyclic carboxamide compound is a compound of Formula I,” where the substituents in

Formula I are broadly defined. Independent claim 17 of the ’774 patent recites a “method for

decreasing hepcidin expression in a subject in need thereof,” “comprising administering to the

subject an effective amount of a compound of Formula I,” where the substituents in Formula I

are broadly defined.

        240.    The claims of the ’774 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        241.    For example, the claims of the ’774 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’774 patent were in possession of the subject matter claimed therein.

The claims of the ’774 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation.

        242.    The specification of the ’774 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’774 patent, Examples 1-9, 11, 15, 17, 19, 20,



                                                   63
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 64 of 82 PageID #: 64




21. In stark contrast, generic Formula I as described in the ’774 patent’s specification

encompasses a “staggeringly large” number of compounds—on the order of at least 10183.

Akebia Therapeutics, Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020).

There is no teaching or guidance within the specification with regard to which of these 10183

molecules referenced in the specification, beyond the 4 allegedly exemplary compounds, have

the claimed functional property of “decreasing hepcidin,” “decreasing hepcidin expression,” or

“stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα).”

       243.    The claimed genera of “a compound of Formula I” also encompass a vast number

of compounds. The specification does not provide sufficient written description to support that

such a vast number of compounds within the claimed genera of “a compound of Formula I” are

capable of achieving the claimed function of “decreasing hepcidin,” “decreasing hepcidin

expression,” or “stabiliz[ing] the alpha subunit of hypoxia-inducible factor (HIFα),” especially

given the unpredictability of the pharmaceutical field. In addition, at the effective filing date of

the ’774 patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of compounds within the claimed genera

of “a compound of Formula I” could achieve the claimed functions, given the unpredictability of

the pharmaceutical field.

       244.    Additionally, claims 10-16 recite that “the heterocyclic carboxamide compound is

a compound of Formula I,” where the substituents in Formula I are defined therein. However,

the specification of the ’774 patent does not provide a written description of the Formula I

defined in claims 10-16. Furthermore, claims 17-23 recite that “the heterocyclic carboxamide

compound is a compound of Formula I,” where the substituents in Formula I are defined therein.

However, the specification of the ’774 patent does not provide a written description of the



                                                 64
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 65 of 82 PageID #: 65




Formula I defined in claims 17-23. In fact, these claimed genera of Formula I did not appear

anywhere in the specification or file history until FibroGen submitted these genera to the Patent

Office in an August 21, 2020 Supplemental Amendment and Response during prosecution of

the ’774 patent. See File History for U.S. Patent Appl. No., 15/498,856, Supplemental Response

(Aug. 21, 2020). Therefore, claims 10-23 are invalid for lack of written description and lack of

enablement for this additional reason. To the extent that Defendants assert that claims 10-23

encompass the use of vadadustat, those claims are also anticipated and/or rendered obvious by

numerous references disclosing vadadustat and its use prior to August 21, 2020.

       245.    Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genera. Claims 10-23 are also invalid as

anticipated and/or rendered obvious to the extent that Defendants assert that those claims

encompass the use of vadadustat.

       246.    To the extent that Defendants assert that the claims of the ’774 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genera of HIF-

PHIs beyond were known and/or obvious in view of the prior art, which includes, but is not

limited to, WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol.

99, 13459-13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997;

and Wiesener et al., Ann. Med. 2003, 35, 183-190.

       247.    In addition, the ’774 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’774 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’774 patent are not patentably distinct from the claims of the ’172 patent. The claims of



                                                 65
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 66 of 82 PageID #: 66




the ’774 patent recite methods for decreasing hepcidin or hepcidin expression, “comprising

administering to the subject an effective amount of a heterocyclic carboxamide compound that

stabilizes the alpha subunit of hypoxia-inducible factor (HIFα),” wherein the heterocyclic

carboxamide compound is a compound of Formula I. Claim 1 of the ’172 patent recites a

“method for treating a hypoxic or ischemic disorder or condition in a subject,” “comprising

administering to the subject an effective amount of a heterocyclic carboxamide compound that

stabilizes the alpha subunit of hypoxia inducible factor (HIFα).” The ’172 patent also provides

compounds of Formula I




which are heterocyclic carboxamide compounds, as “compounds used in the methods of the

invention.” ’172 Patent, 7:11-15:64. The ’172 patent further describes that “[t]he ability of the

methods of the invention to increase both endogenous erythropoietin and transport and utilization

of iron provides specific advantage in oxygen delivery in both normoxic and hypoxic

environments.” Therefore, the claims of the ’774 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.

       248.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’774

patent are invalid.

                                           COUNT XX

         (Declaratory Judgment of Noninfringement of U.S. Patent No. 10,894,774)

       249.    Plaintiffs repeat and reallege Paragraphs 1-248 of this Complaint.


                                                   66
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 67 of 82 PageID #: 67




       250.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’774 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’774 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’774 patent.

       251.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’774

patent, either literally or under the doctrine of equivalents.

       252.    For example, claims 1, 10, and 17 are the only independent claim in the ’774

patent. Claim 1 recites a “method for decreasing hepcidin in a subject in need thereof.” Claims

10 and 17 recite a “method for decreasing hepcidin expression in a subject in need thereof.”

Akebia is not seeking FDA approval for vadadustat for any indication for decreasing hepcidin or

decreasing hepcidin expression. The use of vadadustat in accordance with its proposed label

therefore will not infringe any claim of the ’774 patent, and Plaintiffs’ marketing of vadadustat

for use in accordance with its proposed label will not induce or contribute to infringement of any

claim of the ’774 patent.

       253.    Moreover, the chemical structure recited in claims 1-16 requires a group called

“R2,” which does not encompass an aryl group substituted with a halogen. Vadadustat contains

an aryl group substituted with a halogen at that position and therefore does not include the R2

chemical group recited in claims 1-16 of the ’774 patent.

       254.    In addition, as discussed above, the specification for the ’774 patent does not

provide written description or enablement support for the chemical genera recited in claims 10-



                                                  67
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 68 of 82 PageID #: 68




23 of the ’774 patent. The chemical genera recited in claims 10-23 of the ’774 patent were first

described in a claim amendment that FibroGen made on August 21, 2020 during prosecution of

the ’774 patent, and those claims are not entitled to a priority date earlier than August 21, 2020.

To the extent that Defendants assert that claims 10-23 encompass the use of vadadustat, those

claims are anticipated and/or rendered obvious by numerous references disclosing vadadustat

and its use prior to August 21, 2020.

          255.   Moreover, the specification for the ’774 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’774 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’774 patent nevertheless encompass the use of

vadadustat, the claims of the ’774 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          256.   Finally, for at least the reasons described above in Count XIX, the claims of

the ’774 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          257.   Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’774 patent.

                                             COUNT XXI

             (Declaratory Judgment of Invalidity of the U.S. Patent No. 10,882,827)

          258.   Plaintiffs reassert and reallege Paragraphs 1-257 of this Complaint.

          259.   An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’827 patent. Upon obtaining FDA approval, Plaintiffs



                                                   68
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 69 of 82 PageID #: 69




intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’827 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’827 patent. Upon information and belief, Defendants contend

that the claims of the ’827 patent are valid.

        260.    The ’774, ’827, and ’081 patents all claim priority, either directly or indirectly, to

the ’204 patent.

        261.    Claims 1 and 3 are the only independent claims of the ’827 patent. Independent

claims 1 and 3 of the ’827 patent recite methods “of treating anemia in a human subject

comprising administering to the human subject an effective amount of a compound” “of Formula

I,” “wherein the human subject has a transferrin saturation (TSAT) level below 20% prior to said

administering,” where the substituents in Formula I are broadly defined.

        262.    The claims of the ’827 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial

doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        263.    For example, the claims of the ’827 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’827 patent were in possession of the subject matter claimed therein.

The claims of the ’827 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation.



                                                   69
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 70 of 82 PageID #: 70




       264.    The specification of the ’827 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’827 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I as described in the ’827 patent’s specification

encompasses a “staggeringly large” number of compounds—on the order of at least 10183.

Akebia Therapeutics, Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020).

There is no teaching or guidance within the specification with regard to which of these 10183

molecules referenced in the specification, beyond the 4 allegedly exemplary compounds, have

the claimed functional property of “treating anemia in a human subject” having “a transferrin

saturation (TSAT) level below 20% prior to said administering.”

       265.    The claimed genera of “a compound of Formula I” also encompasses a vast

number of compounds. The specification does not provide sufficient written description to

support that such a vast number of compounds within the claimed genera of “a compound of

Formula I” are capable of achieving the claimed function of “treating anemia in a human

subject” having “a transferrin saturation (TSAT) level below 20% prior to said administering,”

especially given the unpredictability of the pharmaceutical field. In addition, at the effective

filing date of the ’827 patent, a person of ordinary skill in the art would have been required to

engage in undue experimentation to determine which of the vast number of compounds within

the claimed genera of “a compound of Formula I” could achieve the claimed function, given the

unpredictability of the pharmaceutical field.

       266.    Additionally, claims 1-2 and 5-14 recite “a compound of Formula I,” where the

substituents in Formula I are defined therein. However, the specification of the ’827 patent does

not provide a written description of the Formula I defined in claims 1-2 and 5-14. Claims 3-4

and 15-24 recite that “a compound of Formula I,” where the substituents in Formula I are defined



                                                 70
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 71 of 82 PageID #: 71




therein. However, the specification of the ’827 patent does not provide a written description of

the genera of the Formula I defined in claims 1-24. In fact, these claimed genera of Formula I

did not appear anywhere in the specification or file history until FibroGen submitted these genera

to the Patent Office in an August 21, 2020 Response and Amendment during prosecution of

the ’827 patent and/or an August 21, 2020 Response and Amendment during prosecution of

the ’774 patent, a family member of the ’827 patent. See File History for U.S. Patent Appl. No.,

15/498,856, Supplemental Response (Aug. 21, 2020). Claims 1-24 are invalid for lack of written

description and lack of enablement for this additional reason. To the extent that Defendants

assert that the claims encompass the use of vadadustat, those claims are also anticipated and/or

rendered obvious by numerous references disclosing vadadustat and its use prior to August 21,

2020.

        267.   Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genera. Claims 1-24 are also invalid as

anticipated and/or rendered obvious to the extent that Defendants assert that those claims

encompass the use of vadadustat.

        268.   To the extent that Defendants assert that the claims of the ’827 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genera of HIF-

PHIs beyond were known and/or obvious in view of the prior art, which includes, but is not

limited to, WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol.

99, 13459-13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997;

and Wiesener et al., Ann. Med. 2003, 35, 183-190.




                                                71
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 72 of 82 PageID #: 72




       269.    In addition, the ’827 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’827 patent

will expire on March 5, 2025, and the ’172 patent will expire on December 6, 2022. The claims

of the ’827 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’827 patent recites methods “for treating anemia in a human subject comprising

administering to the subject an effective amount of a compound” “of Formula I,” “wherein the

human subject has a transferrin saturation (TSAT) level below 20% prior to said administering.”

Claim 1 of the ’172 patent recites a “method for treating a hypoxic or ischemic disorder or

condition in a subject,” “comprising administering to the subject an effective amount of a

heterocyclic carboxamide compound that stabilizes the alpha subunit of hypoxia inducible factor

(HIFα).” The ’172 patent also provides compounds of Formula I




which are heterocyclic carboxamide compounds, as “compounds used in the methods of the

invention.” Thus, claims 1-24 of the ’827 patent are obvious in view of claim 1 of the ’172

patent. Therefore, the claims of the ’827 patent are invalid for obviousness-type double

patenting in view of claim 1 of the ’172 patent.

       270.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’827

patent are invalid.

                                          COUNT XXII

              (Declaratory Judgment of Noninfringement of U.S. Patent No. 10,882,827)


                                                   72
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 73 of 82 PageID #: 73




       271.    Plaintiffs repeat and reallege Paragraphs 1-270 of this Complaint.

       272.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’827 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’827 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’827 patent.

       273.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’827

patent, either literally or under the doctrine of equivalents.

       274.    For example, claims 1 and 3 are the only independent claims in the ’827 patent.

Claims 1 and 3 of the ’827 patent recite methods “of treating anemia in a human subject

comprising administering to the human subject an effective amount of a compound” “of Formula

I,” “wherein the human subject has a transferrin saturation (TSAT) level below 20% prior to said

administering.” Akebia is not seeking FDA approval for vadadustat for any indication wherein a

patient has a transferrin saturation level below 20% prior to administration of the drug. The use

of vadadustat in accordance with its proposed label therefore will not infringe any claim of

the ’827 patent, and Plaintiffs’ marketing of vadadustat for use in accordance with its proposed

label will not induce or contribute to infringement of any claim of the ’827 patent.

       275.    Moreover, the chemical structure recited in claims 1-2 and 5-14 requires a group

called “R2,” which does not encompass an aryl group substituted with a halogen. Vadadustat

contains an aryl group substituted with a halogen at that position and therefore does not include

the R2 chemical group recited in claims 1-2 and 5-14 of the ’827 patent.



                                                  73
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 74 of 82 PageID #: 74




          276.   As discussed above, the specification for the ’827 patent does not provide written

description support for the chemical genera recited in the claims of the ’827 patent. The

chemical genera recited in the claims of the ’827 patent were first described in a claim

amendment that FibroGen made on August 21, 2020 during prosecution of the ’827 patent and/or

an August 21, 2020 Response and Amendment during prosecution of the ’774 patent, a family

member of the ’827, and those claims are not entitled to a priority date earlier than August 21,

2020. See File History for U.S. Patent Appl. No., 15/498,856, Supplemental Response (Aug. 21,

2020). To the extent that Defendants assert that the claims encompass the use of vadadustat,

those claims are anticipated and/or rendered obvious by numerous references disclosing

vadadustat and its use prior to August 21, 2020.

          277.   In addition, the specification for the ’827 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’827 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’827 patent nevertheless encompass the use of

vadadustat, the claims of the ’827 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          278.   Finally, for at least the reasons described above in Count XXI, the claims of

the ’827 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          279.   Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’827 patent.




                                                   74
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 75 of 82 PageID #: 75




                                          COUNT XXIII

           (Declaratory Judgment of Invalidity of the U.S. Patent No. 10,927,081)

       280.    Plaintiffs reassert and reallege Paragraphs 1-279 of this Complaint.

       281.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding the validity of the ’081 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’081 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’081 patent. Upon information and belief, Defendants contend

that the claims of the ’081 patent are valid.

       282.    The ’774, ’827, and ’081 patents all claim priority, either directly or indirectly, to

the ’204 patent.

       283.    Claims 1, 13, 25, and 36 are the only independent claims in the ’081 patent.

Independent claims 1 and 13 of the ’081 patent recite methods “of treating anemia in a human

subject with kidney disease comprising administering to the human subject an effective amount

of a compound of Formula I,” “wherein the anemia is treated” and where the substituents in

Formula I are broadly defined in two separate chemical genera for claims 1 and 13. Independent

claims 25 and 36 of the ’081 patent recite methods “of treating anemia in a human subject with

chronic renal failure comprising administering to the human subject an effective amount of a

compound of Formula I,” “wherein the anemia is treated” and where the substituents in Formula

I are broadly defined in two separate chemical genera for claims 25 and 36.

       284.    The claims of the ’081 patent are invalid for failure to comply with one or more of

the conditions of patentability under Title 35 of the United States Code and related judicial



                                                 75
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 76 of 82 PageID #: 76




doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112 and/or

obviousness-type double patenting.

        285.    For example, the claims of the ’081 patent are invalid under 35 U.S.C. § 112

because the patent specification fails to provide a written description that conveys with

reasonable clarity to a person of ordinary skill in the art that, as of its effective filing date, the

purported inventors of the ’081 patent were in possession of the subject matter claimed therein.

The claims of the ’081 patent are also invalid under 35 U.S.C. § 112 because the specification

fails to provide an enabling disclosure that teaches a person of ordinary skill in the art how to

make and use the full scope of the claimed subject matter without undue experimentation.

        286.    The specification of the ’081 patent merely provides biological testing data for at

most 4 exemplary compounds, Compounds A-D. ’081 patent, Examples 1-9, 11, 15, 17, 19, 20,

21. In stark contrast, generic Formula I as described in the ’081 patent’s specification

encompasses a “staggeringly large” number of compounds—on the order of at least 10183.

Akebia Therapeutics, Inc. v. FibroGen, Inc., [2020] EWHC 866 (Pat), ¶ 368 (Apr. 20, 2020).

There is no teaching or guidance within the specification with regard to which of these 10183

molecules referenced in the specification, beyond the 4 allegedly exemplary compounds, have

the claimed functional property of “treating anemia in a human subject with kidney disease” or

“treating anemia in a human subject with chronic renal failure.”

        287.    The claimed genera of “a compound of Formula I” also encompass a vast number

of molecules. The specification does not provide sufficient written description to support that

such a vast number of molecules within the claimed genus of “a compound of Formula I” are

capable of achieving the claimed function of “treating anemia in a human subject with kidney

disease” or “treating anemia in a human subject with chronic renal failure,” especially given the



                                                   76
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 77 of 82 PageID #: 77




unpredictability of the pharmaceutical field. In addition, at the effective filing date of the ’081

patent, a person of ordinary skill in the art would have been required to engage in undue

experimentation to determine which of the vast number of molecules within the claimed genera

of “a compound of Formula I” could achieve the claimed functions, given the unpredictability of

the pharmaceutical field.

         288.   Additionally, claims 1-12 recite methods “for treating anemia in a human subject

with kidney disease comprising administering to the human subject an effective amount of a

compound of Formula I,” where the substituents in Formula I are defined therein. However, the

specification of the ’081 patent does not provide a written description of either a method for

treating anemia in a human subject with kidney disease or the Formula I defined in claims 1-12.

         289.   Claims 13-24 recite methods “of treating anemia in a human subject with kidney

disease comprising administering to the human subject an effective amount of a compound of

Formula I,” where the substituents in Formula I are defined therein. However, the specification

of the ’081 patent does not provide a written description of either a method for treating anemia in

a human subject with kidney disease or the Formula I defined in claims 13-24.

         290.   Claims 25-35 recite methods “of treating anemia in a human subject with chronic

renal failure comprising administering to the human subject an effective amount of a compound

of the formula I,” where the substituents in Formula I are defined therein. However, the

specification of the ’081 patent does not provide a written description of either a method for

treating anemia in a human subject with chronic renal failure or the Formula I defined in claims

25-35.

         291.   Claims 36-46 recite methods “of treating anemia in a human subject with chronic

renal failure comprising administering to the human subject an effective amount of a compound



                                                 77
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 78 of 82 PageID #: 78




of Formula I,” where the substituents in Formula I are defined therein. However, the

specification of the ’081 patent does not provide a written description of either a method for

treating anemia in a human subject with chronic renal failure or the Formula I defined in claims

36-45.

         292.   The specification of the ’081 patent does not provide a written description of the

genera of the Formula I defined in claims 1-46. In fact, these claimed genera of Formula I did

not appear anywhere in the specification or file history until FibroGen submitted these genera to

the Patent Office in an August 21, 2020 Response and Amendment during the prosecution of

the ’774 patent, a family member of the ’081 patent. See File History for U.S. Patent Appl. No.,

15/498,856, Supplemental Response (Aug. 21, 2020). Claims 1-46 are invalid for lack of written

description and lack of enablement for this additional reason. To the extent that Defendants

assert that the claims encompass the use of vadadustat, those claims are also anticipated and/or

rendered obvious by numerous references disclosing vadadustat and its use prior to August 21,

2020.

         293.   Thus, the specification fails to demonstrate that the applicant possessed or enabled

the full scope of the claims to the functionally-defined genera. Claims 1-46 are also invalid as

anticipated and/or rendered obvious to the extent that Defendants assert that those claims

encompass the use of vadadustat.

         294.   To the extent that Defendants assert that the claims of the ’081 patent are

supported by the specification, the claims would have been anticipated under 35 U.S.C. § 102

and/or obvious under 35 U.S.C. § 103 because the broad, functionally claimed genera of HIF-

PHIs were known and/or obvious in view of the prior art, which includes, but is not limited to,

WO 2002/074981; Ivan et al., Science, 292, 464-468, 2001; Ivan et al., PNAS, Vol. 99, 13459-



                                                 78
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 79 of 82 PageID #: 79




13464, 2002; Epstein et al., Cell, Vol. 107, 43-54, October 5, 2001; WO2003/053997; and

Wiesener et al., Ann. Med. 2003, 35, 183-190.

       295.    In addition, the ’081 patent is also invalid because it claims subject matter that is

obvious in light of claims of FibroGen’s patents that expire earlier. For example, the ’081 patent

will expire on June 3, 2024, and the ’172 patent will expire on December 6, 2022. The claims of

the ’081 patent are not patentably distinct from the claims of the ’172 patent. The claims of

the ’081 patent recites methods “of treating anemia in a human subject with kidney disease

comprising administering to the human subject an effective amount of a compound of Formula

I.” Claims 25-46 of the ’081 patent recite methods “of treating anemia in a human subject with

chronic renal failure comprising administering to the human subject an effective amount of” a

compound of Formula I. Claim 1 of the ’172 patent recites a “method for treating a hypoxic or

ischemic disorder or condition in a subject,” “comprising administering to the subject an

effective amount of a heterocyclic carboxamide compound that stabilizes the alpha subunit of

hypoxia inducible factor (HIFα).” The ’172 patent also provides compounds of Formula I




where X is O, which are heterocyclic carboxamide compounds, as “compounds used in the

methods of the invention.” ’172 Patent, 7:11-15:64. Therefore, the claims of the ’081 patent are

invalid for double patenting in view of claim 1 of the ’172 patent.

       296.    Plaintiffs therefore are entitled to a judicial declaration that the claims of the ’081

patent are invalid.



                                                 79
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 80 of 82 PageID #: 80




                                           COUNT XXIV

         (Declaratory Judgment of Noninfringement of U.S. Patent No. 10,927,081)

       297.    Plaintiffs repeat and reallege Paragraphs 1-296 of this Complaint.

       298.    An actual, justiciable, and continuing controversy exists between Plaintiffs and

Defendants regarding infringement of the ’081 patent. Upon obtaining FDA approval, Plaintiffs

intend to market vadadustat in the United States. Due to the history of litigation between the

parties relating to foreign counterparts to the ’081 patent, Plaintiffs reasonably expect that

Defendants will assert that making, using, selling, offering for sale, or importing vadadustat in

the United States infringes the ’081 patent.

       299.    Plaintiffs’ manufacture, use, sale, offer for sale, or importation of vadadustat has

not infringed and will not infringe, either directly or indirectly, any valid claim of the ’081

patent, either literally or under the doctrine of equivalents.

       300.    For example, the chemical structure recited in claims 1-12 and 25-35 requires a

group called “R2,” which does not encompass an aryl group substituted with a halogen.

Vadadustat contains an aryl group substituted with a halogen at that position and therefore does

not include the R2 chemical group recited in claims 1-12 and 25-35 of the ’081 patent.

       301.    As discussed above, the specification for the ’081 patent does not provide written

description support for the chemical genera recited in the claims of the ’081 patent. The

chemical generas recited in the claims of the ’081 patent were first described in a claim

amendment that FibroGen made on August 21, 2020 during the prosecution of the ’774 patent, a

family member of the ’081 patent, and those claims are not entitled to a priority date earlier than

August 21, 2020. To the extent that Defendants assert that the claims encompass the use of




                                                  80
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 81 of 82 PageID #: 81




vadadustat, those claims are anticipated and/or rendered obvious by numerous references

disclosing vadadustat and its use prior to August 21, 2020.

          302.   In addition, the specification for the ’081 patent does not disclose the structure of

vadadustat or any data for vadadustat. There is no disclosure in the ’081 patent that would have

led a person of ordinary skill in the art to use vadadustat to practice the claimed methods. To the

extent that Defendants assert that the claims of the ’081 patent nevertheless encompass the use of

vadadustat, the claims of the ’081 patent would be invalid for lack of adequate written

description and lack of enablement under 35 U.S.C. § 112.

          303.   Finally, for at least the reasons described above in Count XXIII, the claims of

the ’827 patent are invalid. Plaintiffs cannot be held liable for infringement of invalid patent

claims.

          304.   Plaintiffs are therefore entitled to a judicial declaration that their making, using,

selling, offering to sell, or importing vadadustat has not infringed and will not infringe any valid

claim of the ’081 patent.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that judgment be entered:

          A.     Declaring that all claims of the patents-in-suit are invalid for failure to satisfy one

or more of the conditions for patentability specified in Title 35 of the United States Code and

related judicial doctrines, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112

and/or obviousness-type double patenting;

          B.     Declaring that the making, using, selling, offering for sale, or importation of

vadadustat by Plaintiffs has not infringed and will not infringe, either directly or indirectly, any

valid claim of the patents-in-suit, either literally or under the doctrine of equivalents;



                                                   81
 Case 1:21-cv-00464-CFC Document 1 Filed 03/29/21 Page 82 of 82 PageID #: 82




       C.      If the facts demonstrate that the case is exceptional within the meaning of 35

U.S.C. § 285, awarding to Plaintiffs their reasonable attorneys’ fees, expenses, and

disbursements of this action;

       D.      Awarding to Plaintiffs their reasonable costs and expenses in this action; and

       E.      Awarding Plaintiffs any other remedy or relief to which they may be entitled and

which the Court deems appropriate.


  Dated: March 29, 2021                          Respectfully submitted,

  OF COUNSEL:                                    FARNAN LLP

  Lisa J. Pirozzolo                              /s/Michael J. Farnan
  Emily R. Whelan                                Joseph J. Farnan, Jr. (Bar No. 100245)
  Andrew J. Danford                              Brian E. Farnan (Bar No. 4089)
  WILMER CUTLER PICKERING                        Michael J. Farnan (Bar No. 5165)
  HALE AND DORR LLP                              919 N. Market Str., 12th Floor
  60 State Street                                Wilmington, DE 19801
  Boston, MA 02109                               Tel: (302) 777-0300
  Tel: (617) 526-6000                            Fax: (302) 777-0301
  Fax: (617) 526-5000                            farnan@farnanlaw.com
                                                 bfarnan@farnanlaw.com
  Peter J. Armenio                               mfarnan@farnanlaw.com
  Laura L. Fairneny
  QUINN EMANUEL                                  Counsel for Plaintiffs Akebia Therapeutics, Inc.
  URQUHART & SULLIVAN LLP                        and Otsuka America Pharmaceuticals, Inc.
  51 Madison Avenue
  New York, NY 10010
  Tel: (212) 849-7000
  Fax: (212) 849-7100




                                                82
